DETAILED ACTION

This action is in response to the amendment received on December 23, 2020.

Allowable Subject Matter

Claims 1, 4-15, 17 and 19-24 are allowed.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance: the references on record do not disclose an engine apparatus that comprises a first bracket configured to be coupled to a surface of the cylinder head intersecting an axis of an output shaft; a second bracket comprising a proximal end portion and a distal end portion, the proximal end portion configured to be detachably coupled to an upper end of the first bracket, the distal end portion arranged orthogonal to the proximal end portion; and a third bracket configured to be coupled to an end surface of the exhaust gas inlet side of the exhaust gas purification device and to the distal end portion of the second bracket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747